Citation Nr: 0632817	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  96-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral knees.

2.  Entitlement to an effective date earlier than January 16, 
1997, for service connection for heart disease and 
hypertension.

3.  Entitlement to an effective date earlier than January 16, 
1997, for entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1970 
and from October 1972 to October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied entitlement to service 
connection for arthritis of the joints.  

This matter also arises from an April 2005 rating decision 
that granted entitlement to service connection for coronary 
artery disease with hypertension and also granted entitlement 
to a TDIU evaluation.  The veteran disagreed with the 
effective date of January 16, 1997.  

The case was previously before the Board and in May 2002, the 
Board undertook development under regulations that gave the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 19.9(a)(2) (2002).  

The veteran was notified in January 2003 that the Board was 
developing additional evidence concerning his appeal and that 
arrangements would be made for a VA medical examination.  
Although development had been initiated by the Board, in 
accordance with a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (2003) that invalidated the regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii) (2002), the case was 
remanded in September 2003 for the RO to conduct the evidence 
development and initial consideration of additional evidence 
obtained would be by the AOJ.  

The Board remanded the claim in August 2005 for additional 
development.  In a statement of the case in June 2006 the RO 
denied an effective date earlier than January 16, 1997, for 
service connection for heart disease and hypertension and for 
TDIU.  In a supplemental statement of the case issued in 
April 2006 the RO denied entitlement to service connection 
for arthritis of the knees.  The case has been returned to 
the Board for further appellate review.

The issues of entitlement to service connection for arthritis 
of the bilateral knees and entitlement to an effective date 
earlier than January 16, 1997, for a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's informal claim for compensation for heart 
disease was received at VA on June 28, 1994.  

2.  The competent and probative medical evidence of record 
shows that on July 24, 1994, the veteran was hospitalized for 
treatment of chest pains with diagnoses of coronary artery 
disease and hypertension. 


CONCLUSION OF LAW

An effective date of July 24, 1994, for service connection 
for coronary artery disease with hypertension is warranted.  
38 U.S.C.A. §§ 5103-5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent a rating decision in April 2005, a 
supplemental statement of the case in April 2006 and a 
statement of the case in June 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  In view of the disposition of the 
matter on appeal herein, no useful purpose would be served by 
further discussion or analysis of the VCAA's applicability to 
this case.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

II. Earlier effective date for service connection 
for coronary artery disease with hypertension

The veteran filed a claim in November 1989 for service 
connection for multiple conditions to include chest pain and 
elevated blood pressure.  He appealed a July 1990 rating 
decision that denied service connection for those conditions.  
In a Board decision issued in December 1991, it was noted 
that at a May 1991 hearing, in response to questions 
regarding a claim which had previously been developed as 
entitlement to service connection for chest pains, the 
veteran indicated that it was a gastrointestinal (GI) problem 
which accounted for the chest pains about which he complained 
earlier.  In light of this testimony, the RO undertook 
adjudication of a claim of entitlement to service connection 
for GI problems by a rating action taken in June 1991 wherein 
service connection was denied for "GI problems, 
gastroesophageal reflux."  The Board determined that the 
veteran had made it clear that with regard to the issue of 
chest pains the disability for which he sought service 
connection was a GI problem and characterized the appeal as 
entitlement to service connection for a GI disability 
manifested by chest pain.  Also on appeal was entitlement to 
service connection for hypertension.  The Board remanded the 
claim for additional development on several issues and 
deferred action on the remaining issues.  

After development and readjudication, the RO returned the 
case to the Board.  In a decision issued in April 1994, the 
Board denied entitlement to service connection for 
hypertension and granted entitlement to gastroesophageal 
reflux noting the veteran's complaints of chest pain as 
related to his GI disorder.  The veteran moved for 
reconsideration of the decision; however, in June 1994 he was 
notified that the Board had denied his motion for 
reconsideration.  The veteran appealed the Board's April 1994 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which affirmed the Board's decision in April 
1995.

Thereafter, on June 28, 1994, the Board received a letter 
from the veteran with a copy of a June 1994 chest x-ray taken 
at a VA examination for esophagus and spine.  The June 7, 
1994, chest x-ray shows that the veteran's heart was at its 
upper limits of normal in size.  The veteran wrote 
"[a]lthough there was a report of chest pain that was 'non-
cardiac' in my claim at first, this clearly shows a problem 
does exist."  He stated that the problem was thought to be 
non-cardiac but new evidence shows it is.  He requested 
"[p]lease add this back on my claim...."  The Board forwarded 
the veteran's letter to the RO where it was received on 
July 20, 1994.  

The veteran submitted a letter with another medical report 
which was received on August 8, 1994, at the RO.  He stated 
that the medical report clearly proved that he had chest pain 
and suffered from severe hypertension.  He asked that it be 
processed along with all necessary reports to the Court and 
that this was part of the reason for his appeal.  The medical 
evidence submitted included a page of a medical record report 
dictated on July 26, 1994 showing diagnoses of unstable 
angina with a probable proximal left anterior descending 
artery stenosis and severe hypertension.  The veteran had 
been evacuated to Brooke Army Medical Center for treatment.   

A letter was received from the veteran at the RO on October 
14, 1994, with medical evidence regarding the implantation of 
an intracoronary stent on September 30, 1994.  He indicated 
that the heart catherization in July 1994 had not worked.  He 
requested that this information be added to his file.

On September 15, 1994, another letter was received from the 
veteran enclosing a duplicate copy of June and July 1994 
medical evidence and noting that this happened only 
approximately three months after the Board's decision.  He 
wanted to make a claim for chest pain.  He also claimed that 
the medical report proved that he had hypertension and 
hyperlipidemia.  He made a claim for 100 percent disability 
for chest pain because of his emergency cardiac treatment 
plus all of his other medical problems.  

On January 16, 1997, a formal claim was received for 
entitlement to service connection for multiple disorders to 
include a heart disorder and hypertension.  
In an October 1997 rating decision the RO denied entitlement 
to service connection for heart disease.  The veteran 
disagreed and perfected his appeal.  

During the appeal period additional medical evidence was 
received pertaining to the veteran's medical treatment in 
1994.  This includes the first page of a medical record 
report dictated on July 26, 1994, which shows that the 
veteran was seen at the Emergency Room of an Army community 
hospital on July 24, 1994, for two episodes of substernal 
chest pressure.  Other medical evidence shows that the 
veteran was presented to the intensive care unit and air 
evacuated several days later to another Army medical center 
where catheterization was performed.  He was diagnosed with 
coronary artery disease with unstable angina, eccentric 
proximal lesions of the left anterior descending artery, 
hypertension, and hyperlipidemia.  Another medical record 
report dictated on July 26, 1994, noted that the veteran's 
review of systems was significant for chest pain currently 
being different from gastroesophageal reflux disease symptoms 
as described earlier.  

After a Board remand for further development, in an April 
2005 rating decision the RO granted entitlement to service 
connection for coronary artery disease with hypertension 
effective January 16, 1997, the date of receipt of his claim.

After a review of the record, the Board finds that there is a 
legal basis to award the veteran an effective date earlier 
than January 16, 1997, for the establishment of service 
connection for coronary artery disease with hypertension.  

The effective date for a grant of service connection is 
either the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2006). 

The date of the filing of a claim is controlling in 
determinations as to effective dates.  See Lalonde v. West, 
12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  The 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde, 12 Vet. App. at 380. 

In this case, the formal claim the veteran filed that served 
as the basis for the award of service connection for coronary 
artery disease with hypertension was received on January 16, 
1997.  However, our review of the claims folder has found an 
informal claim for service connection for chest pain related 
to heart disease prior to January 16, 1997.  The VA 
administrative claims process recognizes formal and informal 
claims.  A formal claim is one that has been filed in the 
form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2006).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).  

The veteran's letter received on June 28, 1994, represents a 
written communication to VA about intent to file a claim and 
thus, is an informal claim, received more than one year after 
separation from service.  The requisite formal application 
for benefits was received on January 16, 1997, more than one 
year after the June 28, 1994 letter.  See 38 U.S.C.A. 
§ 5101(a)(West 1991) (claim must be filed in form prescribed 
by Secretary in order for benefits to be paid under laws 
administered by VA); 38 C.F.R. § 3.150(a) (to the same 
effect).  There is no indication, however, that the RO sent 
him an application form once it had received his informal 
claim of June 28, 1994.  After receipt of the appellant's 
June 1994 letter the RO was required by 38 C.F.R. § 3.155(a) 
to send him a formal application form for benefits to 
facilitate his compliance with the formal application 
requirements.  See Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992) one year filing period for filing formal claim 
after informal claim is filed "did not begin to run" where VA 
did not send formal application); Quarles v. Derwinski, 3 
Vet. App. 129, 137 (same); see also Hamilton v. Brown, 4 Vet. 
App. 528, 544-45 (waiving formal application requirement 
because of "VA's failure to comply with the section 3.155(a) 
requirement to send . . . formal application forms" after 
informal claim was filed).  Thus, since the one-year period 
for filing a formal claim was never triggered, the June 28, 
1994, date of the veteran's informal claim must be accepted, 
as a matter of law, as the date of his claim or application 
for purposes of determining an effective date under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) and 3.157(b)(1).  

The Board notes that at the June 9, 1994, VA examination for 
an unrelated disorder, the veteran reported that he 
intermittently had been found to have high blood pressure, 
but had not been treated for this and had been told that he 
did not require medication so far.  His blood pressure at the 
examination was 168/100.  Although this evidence shows a high 
blood pressure reading, there is no diagnosis of hypertension 
or heart disease.  Thus entitlement to service connection for 
cardiac disease is not shown based on this medical record.  

The veteran's informal claim received on June 28, 1994, 
however, does not show entitlement.  His statements that his 
chest pain was cardiac related are not competent medical 
evidence.  He is not competent to offer his medical opinion 
as to cause or etiology of the claimed disability, as there 
is no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although the medical evidence submitted with his 
claim, a June 1994 chest x-ray, shows that his heart was at 
its upper limits of normal in size, it still was normal.  

The applicable regulation provides that the effective date 
for a grant of direct service connection is the later of the 
date of receipt of claim or date entitlement arose.  
Therefore, the appropriate effective date is the date of 
medical evidence showing coronary artery disease with 
hypertension, July 24, 1994.  38 C.F.R. § 3.400.  

The Board notes that there is a prior denial of entitlement 
to service connection for hypertension.  Although the veteran 
included the issue of service connection for hypertension in 
his formal claim received in January 1997, it does not appear 
that the RO considered this as a separate issue, although 
blood pressure readings were considered in the discussion of 
the issue of heart disease, until the April 2005 decision 
which granted entitlement to service connection for coronary 
artery disease with hypertension.  It is further noted that 
there was no discussion of new and material evidence until 
the veteran appealed the effective date and in the SSOC or 
the SOC (which incorporated the SSOC by reference) the RO 
referred to it as a reopened claim.  However, the veteran has 
not been prejudiced by this.  Although the veteran did not 
mention hypertension in his informal claim received in June 
1994, the Board finds that a liberal reading of his claim for 
heart disease includes hypertension.  Even if the Board were 
to consider, the elevated blood pressure reading at the June 
9, 1994, examination as new and material evidence, this would 
not be the basis for an earlier effective date.  As discussed 
above, the June 9, 1994 medical examination did not provide a 
diagnosis of hypertension.  However, the medical records of 
treatment in July 1994 show a diagnosis of hypertension.  
Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  An earlier effective date could 
only be established by showing that the earlier decision was 
the product of clear and unmistakable error.  Leonard v. 
Principi, 17 Vet. App. 447; 2004.  Thus the effective date 
for a grant of service connection of hypertension is July 24, 
1994, the date entitlement arose.  

Therefore, the Board finds that an effective date of July 24, 
1994, for the award of service connection for coronary artery 
disease with hypertension is warranted, and the appellant's 
claim is granted.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).


ORDER

An effective date of July 24, 1994, for service connection 
for coronary artery disease with hypertension is granted.  


REMAND

Our review finds that in a letter received at the RO on April 
24, 1994, the veteran enclosed a copy of his termination from 
his job.  He stated that this was evidence that he could not 
properly hold a job as a mechanic and asked that this be 
considered in the final determination of benefits for him.  
He claimed that he had not been able to work since November 
1993.  In June 1995 the veteran submitted a statement as his 
official request for individual unemployability.  He noted 
that the Board decision was dated April 11, 1994, and he 
requested that the disability rating begin on this date.  

On October 31, 1995, a formal claim was received from the 
veteran for a TDIU.  He stated that he became too disabled to 
work in November 1993.  In a rating decision in May 1996, the 
RO denied entitlement to a TDIU.  The veteran disagreed and 
perfected his appeal.  In an April 2005 rating decision the 
RO granted entitlement to a TDIU evaluation effective January 
16, 1997, based on the earliest date that service connection 
for coronary artery disease with hypertension was 
established, and the earliest date that the veteran met the 
minimum schedular criteria for individual unemployability.

As discussed above, the Board has granted an effective date 
of July 24, 1994, for coronary artery disease with 
hypertension.  This effective date is earlier than the one 
assigned by the RO and appealed to the Board.  The RO will 
have to assign a disability evaluation for the period from 
July 24, 1994, to January 16, 1997.  

Accordingly, the Board believes that the issue of entitlement 
to an earlier effective date earlier than January 16, 1997, 
for a TDIU is inextricably intertwined with the pending 
assignment of an evaluation for coronary artery disease with 
hypertension.  Thus, the earlier effective date for a TDIU 
issue will be remanded for consideration following the 
assignment of an evaluation for coronary artery disease with 
hypertension for the period from July 24, 1994, to January 
16, 1997.

In addition, the evidence shows that the veteran has 
established service connection for chondromalacia of the 
knees. He now seeks service connection for arthritis of the 
knees and the record shows a diagnosis of arthritis of the 
knees.  In August 2005, the Board remanded the claim of 
entitlement to service connection for arthritis of the 
bilateral knee in August 2005 for a VA examination to 
determine whether any current arthritis of the knees is due 
to or is aggravated by the veteran's service-connected 
chondromalacia of the knees.  

Although the veteran indicated in a letter dated in early 
November 2005 that he would not report to the VA medical 
center at Birmingham, a report of contact dated November 29, 
2005, indicates that the veteran needed to be rescheduled for 
an examination.  He reported that he received the letter 
regarding an examination too late to go to the examination.  
Accordingly, an examination needs to be rescheduled.  VA's 
duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After the assignment of a disability 
evaluation for coronary artery disease 
with hypertension for the period from July 
24, 1994, to January 16, 1997, 
readjudicate the issue of entitlement to 
an earlier effective date for a TDIU.

2.  Schedule the veteran for a VA joints 
examination.  The claims folder and a copy 
of this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  Specifically the 
examiner should provide the following 
information:

a) The examiner should state whether 
or not the veteran currently has 
arthritis of the knees.

b) If arthritis of the knees is 
shown, the examiner should state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any arthritis of 
the knees is due to or the result of 
the veteran's service-connected 
chondromalacia of the knees.

c) If arthritis of the knees is 
shown, the examiner should state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any arthritis of 
the knees is aggravated by the 
veteran's service- connected 
chondromalacia of the knees.

3.  Following completion of the foregoing, 
the RO should review the issue of 
entitlement to service connection for 
arthritis of the knees, complying with all 
applicable notice and development 
requirements.  

4.  If either or both decisions remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


